NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-16967

                Plaintiff-Appellee,             D.C. Nos. 4:16-cv-07416-CW
                                                          4:00-cr-20217-CW-1
 v.

EARL JOSEPH,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Earl Joseph appeals from the district court’s judgment denying his 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct his sentence. We have jurisdiction

under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Ratigan, 351

F.3d 957, 961 (9th Cir. 2003), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Joseph contends that aiding and abetting armed bank robbery, in violation of

18 U.S.C. §§ 2113 and 2, does not qualify as a predicate crime of violence for

purposes of 18 U.S.C. § 924(c). As Joseph acknowledges, this court has held that

armed bank robbery is a categorical crime of violence under § 924(c)(3)(A). See

United States v. Watson, 881 F.3d 782, 786 (9th Cir. 2018). Notwithstanding

Joseph’s contention that Watson was wrongly decided, we are bound by that

decision because Joseph has not shown that it is “clearly irreconcilable” with

intervening higher authority. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.

2003) (en banc); see also United States v. Buck, 23 F.4th 919, 929 (9th Cir. 2022)

(holding that a statute analogous to federal armed bank robbery requires intentional

wrongdoing and is a crime of violence). Moreover, “there is no distinction

between aiding-and-abetting liability and liability as a principal under federal law,”

and therefore a defendant who aids and abets armed bank robbery “is deemed to

have committed a crime of violence under § 924(c)’s elements clause.” Young v.

United States, 22 F.4th 1115, 1122-23 (9th Cir. 2022).

      Because Joseph’s § 924(c) convictions were predicated on qualifying

offenses, we affirm the denial of § 2255 relief.

      AFFIRMED.




                                          2                                    19-16967